FABE, Justice,
concurring.
I agree with the result the court reaches today. But I write separately to emphasize my continuing disagreement with the court's suggestion that the statute satisfies due process because clerks have a "significant motivation" to contest a fine of $300.1
I joined Justice Matthews's dissent in God-frey because I believed that the previous version of the statute at issue denied licensees due process. In particular, I disagreed with the court's reasoning that store clerks had "ample incentive to defend themselves." 2 In my view, the potential fines, which were not accompanied by any risk of legal disability and which "carr[ied] little, if any, public opprobrium," provided insufficient incentives for employees to undertake the costly endeavor of defending themselves.3 Store clerks, faced with the choice of hiring lawyers and taking time off work to defend themselves or simply paying the fines and moving on with their lives, could easily decide they were better off doing the latter.
As the court notes, the amended statute includes additional procedural protections for licensees.4 Most notably, it allows licensees to rebut the presumption of negligence on the part of their employees. This amendment allows for an individualized, factual determination of whether a licensee is lable. Additionally, licensees must now be provided with notice of minor offense charges pending against their employees, giving licensees a better opportunity to provide counsel to charged employees who otherwise might not have an incentive to hire lawyers. Because of these new procedural protections, this case differs from Godfrey, and I agree with the court that the amended statute satisfies due process.

. Op. at 540-41.


. Godfrey v. State, Dep't of Cmty. & Econ. Dev., 175 P.3d 1198, 1205 (Alaska 2007).


. Id. at 1209 n. 10 (Matthews, J., dissenting). In Godfrey, one clerk was fined $300 and the other $200. Id. at 1200. AS 11.76.100(f) sets the minimum at $300, and AS 12.55.035(b)(7) sets the maximum at $500.


. Op. at 539-40.